Title: Admission of Tennessee, [5 May] 1796
From: Madison, James
To: 


[5 May 1796]

   
   Washington submitted to Congress on 8 April the application of Tennessee to join the Union. Debate in a House Committee of the Whole on a report favoring Tennessee’s admission began on 5 May, with Smith (South Carolina) and Sedgwick (Massachusetts) speaking in opposition (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 892, 916, 1300–1308; ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Miscellaneous, 1:146–48).


Mr. Madison said that no answer was necessary to the arguments of the gentleman last up, nor to those of the gentleman from South Carolina who preceded him. If they proved any thing, they would go against themselves. He would make a few observations on this subject, and a few would be sufficient.
The gentleman from South Carolina seemed to think that the ordinance by which this state should be admitted into the Union, required that the territory should first be acknowledged as a state and then have the inhabitants of it as such, numbered under the authority of Congress. He thought this would be spinning a finer thread than was necessary, and would give the people reason to suppose that the general government was disposed to keep them in their present condition as long as possible. If the legislature of the United States should be convinced that the territory contained a sufficient number of inhabitants to entitle them to admission into the Union, it was matter of form only how the census had been taken, or whether the territory had been previously acknowledged as a state by Congress, or not. The fact of population was the only necessary one. And would no evidence satisfy gentlemen but such as they themselves shall direct? He should have thought that the passing of a law for the purpose, by the provisional government was safe as to the result. The governor being appointed by Congress, and the law having his assent, and being executed under his direction gave the measure the authority of the United States. There appeared to him no just ground for supposing the census had not been fairly taken.
He would make one observation which it appeared to him should have some weight. If there were the stipulated number of inhabitants, that territory could not be denied its claim of becoming a state of the Union without a violation of right; but, if the inhabitants requested it, and Congress pleased to admit them before they had their full compliment, the error could not be of so serious a nature.
Another important consideration. The inhabitants of that district of country were at present in a degraded situation—they were deprived of a right essential to freemen—the right of being represented in Congress. Laws were made without their consent or by their consent in part only. An exterior power had authority over their laws; an exterior authority appointed their executive, which was not analogous to the other parts of the United States, and not justified by any thing but an obvious and imperious necessity. He did not mean by this to censure the regulations of their provisional government; but he thought where there was doubt, Congress ought to lean towards a decision which should give equal rights to every part of the American people.
If there should be any inaccuracy in admitting them into the union, before they possessed the full number of inhabitants, it was only a fugitive consideration; the great emigrations which take place to that country will soon correct the error. But he did not believe there could be any doubt on the subject. He thought the evidence was sufficient and satisfactory. He would not go into detail on the subject; for if the matter appeared to the committee as it appeared to him, they would think there was no necessity for it.
